NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 16 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-30009

                Plaintiff-Appellee,             D.C. No.
                                                1:16-cr-00067-BLW-2
 v.

SERGIO CHAVEZ-VERDUZCO, AKA                     MEMORANDUM*
Sergio Armando Chavez-Verduzco,

                Defendant-Appellant.

                   Appeal from the United States District Court
                             for the District of Idaho
                   B. Lynn Winmill, District Judge, Presiding

                             Submitted May 14, 2019**
                               Seattle, Washington

Before: O'SCANNLAIN and FRIEDLAND, Circuit Judges, and EZRA,*** District
Judge.

      Sergio Chavez-Verduzco appeals his convictions and sentence following a



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable David A. Ezra, United States District Judge for the
District of Hawaii, sitting by designation.
jury trial for conspiracy to distribute methamphetamine, see 21 U.S.C. §§

841(a)(1), 841(b)(1)(A), 846, and for engaging in a continuing criminal enterprise

(“CCE”), see 21 U.S.C. § 848(a), (c), as well as the district court’s denial of his

motion for acquittal, see Fed. R. Crim. P. 29.

      1. Reviewed de novo and construed in the light most favorable to the

prosecution, the evidence presented at trial was sufficient for a rational jury to find

every element of the conspiracy charge beyond a reasonable doubt. See United

States v. Niebla-Torres, 847 F.3d 1049, 1054 (9th Cir. 2017); United States v.

Wiggan, 700 F.3d 1204, 1210 (9th Cir. 2012). Based on the testimony of David

Wales and other witnesses, the jury could have concluded beyond a reasonable

doubt that Chavez-Verduzco agreed with some combination of Wales, co-

defendant Sergio Chavez-Macias, and other unindicted individuals to sell

methamphetamine. Indeed, Wales testified that he did exactly that. “It is well

established that the uncorroborated testimony of a single witness may be sufficient

to sustain a conviction,” United States v. Katakis, 800 F.3d 1017, 1028 (9th Cir.

2015) (quoting United States v. Dodge, 538 F.2d 770, 783 (8th Cir. 1976)), and we

do not review a jury’s credibility determinations on appeal, United States v.

Endicott, 803 F.2d 506, 515 (9th Cir. 1986). The Government’s additional

evidence of text messages that its expert testified referred to drug transactions

provided further evidence to support the verdict.


                                           2
      2. Wales’s testimony and the text messages are likewise sufficient to

support a reasonable jury’s continuing criminal enterprise verdict against Chavez-

Verduzco. The evidence recounted multiple events from which a reasonable jury

could conclude that Chavez-Verduzco had committed at least two predicate

offenses in addition to the conspiracy of which it found him guilty, and that the

other elements of a CCE offense were satisfied. See United States v. Hernandez-

Escarsega, 886 F.2d 1560, 1570-71 (9th Cir. 1989).

      3. The district court did not err in finding at sentencing that at least 45

kilograms of methamphetamine were involved in the same course of conduct or

common scheme as the counts on which Chavez-Verduzco was convicted. “[A]

jury’s verdict of acquittal does not prevent the sentencing court from considering

conduct underlying the acquitted charge, so long as that conduct has been proved

by a preponderance of the evidence.” United States v. Watts, 519 U.S. 148, 157

(1997) (per curiam); see also United States v. Mercado, 474 F.3d 654, 657-58 (9th

Cir. 2007) (reaffirming holding of Watts). Even assuming that the district court

here was required to make its findings by clear and convincing evidence, it did not

commit clear error in concluding that the evidence met that standard. See United

States v. Treadwell, 593 F.3d 990, 1000 (9th Cir. 2010). Finally, the sentence that

the district court imposed on Chavez-Verduzco after considering the relevant

sentencing guidelines and factors enumerated in 18 U.S.C. § 3553, was neither


                                          3
procedurally erroneous nor substantively unreasonable. See United States v. Carty,

520 F.3d 984, 996 (9th Cir. 2008) (en banc).

      AFFIRMED.1




      1
         We observe that counsel for Chavez-Verduzco appears to have copied a
significant portion of his brief, verbatim and without citation, from a treatise on
criminal law and drug prosecutions. We are deeply troubled by this conduct and
strongly admonish counsel to include complete and appropriate citations in any
filing to this—or any other—court.

                                          4